Citation Nr: 1316010	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  08-33 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for costochondritis.

2.  Entitlement to service connection for right wrist disability.

3.  Permanency of a grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 2001 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and December 2007rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  After notices of disagreement were received, a statement of the case was issued in November 2008, and a substantive appeal was received in November 2008.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A hearing at the Board was scheduled in April 2013 at the Veteran's request.  The Veteran did not report for the hearing.  However, a March 2013 letter from the Veteran was subsequently associated with the claims file.  In this letter, received March 19, 2013, the Veteran requested a videoconference hearing in lieu of an in-person hearing at the Board.  The Veteran stated that she would be unable to make the long trip from Florida to Washington, DC.

The Board finds the Veteran's request for a videoconference hearing was received prior to the scheduled hearing and that the request was based on good cause.  Accordingly, the case is being returned to the RO so that a videoconference hearing may be scheduled.

Accordingly, the case is REMANDED for the following:

The Veteran should be scheduled for a videoconference hearing.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



